

117 HR 4180 IH: Keeping Pets and Families Together Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4180IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Lieu introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to direct the Secretary of Agriculture to award grants to support the microchipping of dogs and cats in the care of animal shelters or similar establishments, and for other purposes.1.Short titleThis Act may be cited as the Keeping Pets and Families Together Act. 2.Grants to support microchipping of dogs and catsSection 28 of the Animal Welfare Act (7 U.S.C. 2158) is amended by striking subsection (d) and inserting the following:(d)Grants To support microchipping of dogs and catsThe Secretary shall establish a program under which the Secretary will award grants to entities described in subsection (a)(2) for purposes of supporting the capability of such entities to provide for microchipping of dogs and cats in their care before allowing such dogs or cats to be recovered by their original owner, adopted by other individuals, or sold to a dealer.(e)RegulationsThe Secretary shall promulgate regulations to carry out this section. Not later than 180 days after the date of the enactment of subsection (d), the Secretary shall promulgate regulations to carry out such subsection. .